


Exhibit 10.1.2

 

Execution version

 


CONFIDENTIAL TREATMENT OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE


COMMISSION.  ASTERISKS DENOTE OMISSIONS.


 


FIRST AMENDMENT TO THE


 


AMENDED AND RESTATED


 


PRIVATE STUDENT LOAN SERVICING AGREEMENT


 


BETWEEN


 

PENNSYLVANIA HIGHER EDUCATION ASSISTANCE AGENCY

 

AND

 

THE FIRST MARBLEHEAD CORPORATION

 

THIS FIRST AMENDMENT is made as of this 4th day of March, 2008, by and between
Pennsylvania Higher Education Assistance Agency, a public corporation and
governmental instrumentality organized under the laws of the Commonwealth of
Pennsylvania, having an address at 1200 North Seventh Street, Harrisburg,
Pennsylvania, 17102 (“Servicer”), and The First Marblehead Corporation, having
an address at 800 Boylston Street, 34th Floor, Boston, Massachusetts 02199
(“FMC”). Capitalized terms used herein without definition have the meanings
assigned to them in the Servicing Agreement (as defined below).

 

RECITALS

 

WHEREAS, the parties previously entered into an Amended and Restated Private
Student Loan Servicing Agreement dated as of September 28, 2006 (the “Servicing
Agreement”), which sets forth the terms for the servicing of student loans owned
by SPEs and serviced by the Servicer; and

 

WHEREAS, in order to facilitate its funding of student loans, Union Federal
Savings Bank, a federal savings bank organized under the laws of United States
of America and having a place of business at 1565 Mineral Springs Avenue, North
Providence, Rhode Island 02904 (“UFSB”) and certain other Program Lenders
(collectively, the “Originating Lenders”) may arrange to sell pools of Committed
Student Loans from time to time to SPV (as defined herein).

 

WHEREAS, pursuant to the Loan Agreement (as defined herein), the SPV will grant
to the Collateral Agent (as defined herein), for the benefit of the
Administrative Agent (as defined herein) as agent for the Lender (as defined
herein), a security interest in, among other things, the Pledged Student Loans
(as defined herein) and the related Student Loan files for the purpose of
securing the due and punctual payment of all amounts due from the SPV to the
Lender and the Administrative Agent under the terms of the Loan Agreement.

 

WHEREAS, the Collateral Agent desires that the Servicer hold such Student Loan
files and any other documents related thereto as the custodian for, and bailee
of, the Collateral Agent, for the benefit of the Administrative Agent, as agent
for the Lender;

 

WHEREAS, Servicer and FMC now wish to amend certain provisions contained in the
Agreement; and

 

WHEREAS, Servicer and FMC otherwise wish to retain all terms and provisions in
the

 

--------------------------------------------------------------------------------


 

Agreement and to continue to exercise their rights and fulfill their duties
thereunder.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other valuable consideration, and intending to be legally bound, the parties
agree as follows:

 

1.                                       Definitions.  The following new
definitions are hereby added to the Servicing Agreement to read as follows:

 

“1.52       “Administrative Agent” means Goldman Sachs Mortgage Company in its
capacity as administrative agent under the Loan Agreement.

 

1.53         “Administrator” means First Marblehead Data Services, Inc. in its
capacity as administrator of the SPV pursuant to that certain administration
agreement dated as of March 4, 2008 by and among the SPV, the Collateral Agent
and the Administrator.

 

1.54         “Collateral Agent” means  U.S. Bank National Association in its
capacity as collateral agent under the Loan Agreement.

 

1.55         “Interim Sale” means a transaction in which the Originating Lenders
will indirectly sell Pledged Student Loans the SPV periodically, but not more
than eight times per calendar month.

 

1.56         “Lender” means Goldman Sachs Mortgage Company in its capacity as
lender under the Loan Agreement.

 

1.57         “Loan Agreement” means that certain master loan agreement, dated as
of March 4, 2008, among the SPV, as borrower, Goldman Sachs Mortgage Company, as
Administrative Agent and Lender, and U.S. Bank National Association, as
Collateral Agent.

 

1.58         “Pledged Student Loan” means a student loan originated by an
Originating Lender which has been indirectly sold to the SPV and which is
pledged to the Collateral Agent under a security agreement among the SPV, the
Collateral Agent and the Administrative Agent; provided, however, that any
student loans released pursuant to the Loan Agreement from the lien created
pursuant to such security agreement shall not be deemed to be a Pledged Student
Loan.

 

1.59         “SPV” means FMC Private Loan SPV Trust, a Delaware trust having an
address at 800 Boylston Street, Boston, MA 02199, c/o First  Marblehead Data
Services, Inc.”

 

2.                                       Appointment of the Custodian.  The
following is added as a second paragraph of Section 4.04 of the Servicing
Agreement:

 

“Subject to the terms and conditions hereof and of the Loan Agreement, the
Servicer is hereby appointed, and the Servicer hereby accepts such appointment
and agrees to act as custodian, bailee and collateral agent on behalf of the SPV
and the Collateral Agent for the benefit of the Administrative Agent, as agent
for the Lender, to maintain exclusive custody of the Original Credit Agreements
pertaining to the Pledged Student Loans from time to time pledged under the Loan
Agreement in order to perfect the ownership interest of the Borrower (as defined
in the Loan Agreement) and the security interest of the Collateral Agent for the
benefit of the Administrative Agent, as agent for the Lender, in the Pledged
Student Loans and other items in the Student Loan files evidencing the Pledged
Student Loans and any and all proceeds of the

 

2

--------------------------------------------------------------------------------


 

foregoing.  In performing its duties hereunder, the Servicer agrees to act with
reasonable skill and attention, using that standard of skill and attention that
the Servicer would exercise with respect to the files relating to all comparable
loans or other receivables that it services or holds for itself or others under
applicable industry custom.”

 

3.                                       Interim Sales To SPV.  A new
Section 4.03(e) is hereby added to the Servicing Agreement as follows:

 

“Pursuant to the terms of this Agreement, as amended, one or more Originating
Lenders may periodically make Interim Sales to SPV.  No examination of any loan
documents by Servicer shall be required in connection with an Interim Sale.  Any
Pledged Student Loan sold to SPV shall continue to be Serviced pursuant to the
terms of this Agreement.”

 

4.                                       Collections. Section 4.13 of the
Servicing Agreement is hereby amended by adding the following as the last
sentence thereof:

 

“Notwithstanding the foregoing, for purposes of this Section 4.13, SPV shall be
regarded as the Owner of a Pledged Student Loan following an Interim Sale of
such Pledged Student Loan, until the Pledged Student Loan is sold in a
Securitization Transaction.  FMC and/or Administrator may elect to have amounts
on deposit transferred into any account established for FMC or SPV by Servicer,
subject to the operational capabilities of Servicer.”

 

5.                                       Reporting. Section 4.16 is hereby
amended by adding the following as the last sentence thereof:

 

“For purposes of this section, with respect to each Pledged Student Loan
involved in an Interim Sale, the term ‘Owner’ means the SPV following an Interim
Sale of a Pledged Student Loan, until the Pledged Student Loan is sold in a
Securitization Transaction. In addition, Servicer shall provide Administrator
with additional reporting as reasonably requested from time to time.  FMC and
Administrator agree that Servicer may invoice such additional reporting as Ad
Hoc Projects/Reporting charges pursuant to Section VI(4.) of the Fee Schedule.”

 

6.                                       Redesignation. Sections 13.02 and 13.03
of the Servicing Agreement are hereby redesignated as Sections 13.03 and 13.04
thereof respectively, but shall otherwise remain in full force and effect
without amendment.

 

7.                                       SPV Provisions. A new Section 13.02 is
hereby added to the Servicing Agreement to read as follows:

 

“13.02. Assignment to SPV. The parties contemplate that, prior to a sale of
Pledged Student Loans in a Securitization Transaction pursuant to this
Agreement, one or more Originating Lenders and SPV may periodically engage in
an  Interim Sale. After each Interim Sale and except as otherwise set forth in
this Agreement,  SPV shall be considered the Owner for purposes of this
Agreement with respect to each Pledged Student Loan sold in each Interim Sale
until a Securitization Transaction including such loans is completed.  The
Originating Lenders involved will assign any claims they have under this
Agreement with respect to prior Servicing of said Pledged Student Loans to SPV
in connection with an Interim Sale, and Servicer agrees to any such assignment
of rights under this Agreement.  SPV shall also assume all the rights and
responsibilities of FMC with respect to the loans purchased by SPV.  In
addition, with respect to each Interim Sale:

 

(a)           The date for such Interim Sale shall be established by mutual
agreement of the

 

3

--------------------------------------------------------------------------------


 

parties (with Administrator acting on behalf of the SPV);

 

(b)           Pledged Student Loans to be sold in each Interim Sale shall be
identified using a process and parameters established jointly by the parties
(with Administrator acting on behalf of the SPV); and

 

(c)           Servicer shall reflect in its servicing system that the Pledged
Student Loans sold in the Interim Sale are owned by SPV. Servicer may, at its
discretion, reflect such ownership of SPV through inclusion of a suffix or
modified lender code in Servicer’s system.”

 

8.                                       Fees.  The following is hereby added to
the end of Section 8.01 of the Agreement:

 

“All fees owed under this Agreement by SPV shall be paid by FMC or the
Administrator on behalf of the SPV. Notwithstanding the foregoing, Servicer
shall provide a separate line item in invoices for fees attributable to SPV. It
is also understood that, for purposes of Conversion Fees, Section III of the Fee
Schedule, an Interim Sale shall be considered an “Interim Account—On System;
Waived Exam,” for which no conversion fee is owed.”

 

9.                                       Notices.  Section 15.01 of the
Agreement is hereby amended to replace the term “If to FMC:” with the term “If
to FMC or SPV:”

 

10.                                 Owner Pays All Fees.  A new sentence is
added to the end of the first paragraph of the Fee Schedule as follows:

 

“All fees to be paid pursuant to this Agreement by SPV shall be paid by FMC or
the Administrator on behalf of the SPV. Notwithstanding the foregoing, Servicer
shall provide a separate line item in invoices for fees attributable to  SPV.”

 

11.                                 Interim Account — On System. 
Section III(2) of the Fee Schedule is deleted in its entirety and replaced as
follows:

 

“2.  Interim Account — On System

 

All Interim Sales to SPV shall be included in this category.

 

a.

Full Note Exam:

$[**] per loan

b.

Waived Exam:

[**]”

 

12.           SPV Fee.  New items 11, 12, 13, 14, 15 and 16 are hereby added to
Miscellaneous Fees, Section VI of the Fee Schedule, as follows:

 

“11. Interim Sale:

$[**] per Lender Code, per Interim Sale (Includes one Loan Sale Report)

  12. Reversal of Interim Sale:

$[**] per Interim Sale Reversal

  13. Preliminary Loan Sale Reports:

$[**] per Preliminary Loan Sale Report after delivery of the first Loan Sale
Report

  14. Computer Programmer

$[**] per hour (when FMC provides the trigger file)

  15. Financing Legal Services

$[**] per hour

  16. Borrower Sale Notification

$[**] per letter, unless FMC directs Servicer not to send letter”

 

4

--------------------------------------------------------------------------------


 

13.                                 Full Force and Effect. As amended herein,
the Servicing Agreement remains in full force and effect.

 

14.                                 Counterparts. This First Amendment may be
executed in multiple counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same document.

 

[Remainder of page intentionally blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the month, day and the year first-above written.

 

 

PENNSYLVANIA HIGHER EDUCATION ASSISTANCE AGENCY

 

THE FIRST MARBLEHEAD CORPORATION

 

 

 

 

 

 

/s/ James L. Preston

 

/s/ Anne P. Bowen

James L. Preston

 

Anne P. Bowen

Interim President and CEO

 

Executive Vice President

March 4, 2008

 

March 4, 2008

 

 

Approved as to form and legality:

 

 

/s/ Jason L. Swartley

 

 

PHEAA Legal Counsel

 

 

 

 

 

 

 

 

/s/ Robert A. Mulle

 

 

Deputy Attorney General

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

FMC PRIVATE LOAN SPV TRUST

 

 

 

 

 

By:

Wilmington Trust Company, not in its individual capacity but solely as Owner
Trustee

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

March 4, 2008

 

--------------------------------------------------------------------------------

 

SECOND AMENDMENT TO THE

 

AMENDED AND RESTATED

 

PRIVATE STUDENT LOAN SERVICING AGREEMENT

 

BETWEEN

 

PENNSYLVANIA HIGHER EDUCATION ASSISTANCE AGENCY

 

AND

 

THE FIRST MARBLEHEAD CORPORATION

 

THIS SECOND AMENDMENT is made as of this 12th day of February, 2009, by and
between Pennsylvania Higher Education Assistance Agency, a public corporation
and governmental instrumentality organized under the laws of the Commonwealth of
Pennsylvania, having an address at 1200 North Seventh Street, Harrisburg,
Pennsylvania, 17102 (“Servicer”), and The First Marblehead Corporation, having
an address at 800 Boylston Street, 34th Floor, Boston, Massachusetts 02199
(“FMC”). Capitalized terms used herein without definition have the meanings
assigned to them in the Servicing Agreement (as defined below).

 

RECITALS

 

WHEREAS, the parties previously entered into an Amended and Restated Private
Student Loan Servicing Agreement dated as of September 28, 2006, as amended by
the First Amendment dated March 4, 2008 (collectively, the “Servicing
Agreement”), which sets forth the terms for the servicing of student loans owned
by SPEs and serviced by the Servicer; and

 

WHEREAS, FMC has requested Serviver to increase correspondence with co-borrowers
on a portfolio of loans which are guaranteed by The Education Resources
Institute (“TERI”), and are either owned by an SPE or SPV, or owned by a lender
who has an agreement to sell said Student Loans to an SPE or SPV (the “TERI
Portfolio”).

 

WHEREAS, FMC and Servicer executed a Statement of Work on March 20, 2008, to
create the functionality necessary for the segmentation of the TERI Portfolio.

 

WHEREAS, FMC has agreed to pay for the additional correspondence to be made
pursuant to the guidelines established by FMC, whereby co-borrowers on loans
held in the TERI Portfolio would now receive up to three additional pieces of
correspondence;

 

WHEREAS, Servicer and FMC now wish to amend certain provisions contained in the
Agreement; and

 

WHEREAS, Servicer and FMC otherwise wish to retain all terms and provisions in
the Agreement and to continue to exercise their rights and fulfill their duties
thereunder.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other valuable consideration, and intending to be legally bound, the parties
agree as follows:

 

1.                                       Borrower Correspondence.  The following
is added as a second paragraph of Section 4.12 of the Servicing Agreement:

 

--------------------------------------------------------------------------------


 

“FMC and Servicer have instituted the functionality to identify specific
TERI-guaranteed loans with criteria established by FMC, which will increase
correspondence to the co-borrowers for these loans.  This functionality was
created pursuant to a Statement of Work, dated March 20, 2008, which is attached
as Exhibit D to this Agreement, and is incorporated herein.”

 

2.                                       Segmentation Correspondence Fee.  New
item 17 is hereby added to Miscellaneous Fees, Section VI of the Fee Schedule,
as follows:

 

“17. Segmentation Correspondence Fee:

$[**] per correspondence, for all lenders”

 

3.                                       Rescission of the First Amendment. The
First Amendment executed by FMC and Servicer on March 4, 2008, is hereby
rescinded ab initio.

 

4.                                       Full Force and Effect. As amended
herein, the Servicing Agreement remains in full force and effect.

 

5.                                       Counterparts. This Second Amendment may
be executed in multiple counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same document.

 

[Remainder of page intentionally blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the month, day and the year first-above written.

 

 

PENNSYLVANIA HIGHER EDUCATION ASSISTANCE AGENCY

 

THE FIRST MARBLEHEAD CORPORATION

 

 

 

 

 

 

/s/ James L. Preston

 

/s/ David Lubets

James L. Preston

 

David Lubets

President and CEO

 

Managing Director

Date:

2/10/09

 

Date:

1/28/09

 

 

 

 

 

 

Approved as to form and legality:

 

 

 

 

 

 

 

 

/s/ Jason L. Swartley

 

 

PHEAA Legal Counsel

 

 

 

 

 

 

 

 

/s/ Robert A. Mulle

 

 

Deputy Attorney General

 

 

 

--------------------------------------------------------------------------------


 


EXECUTION VERSION


 


THIRD AMENDMENT TO THE

 


AMENDED AND RESTATED

 


 PRIVATE STUDENT LOAN SERVICING AGREEMENT

 


BETWEEN

 

PENNSYLVANIA HIGHER EDUCATION ASSISTANCE AGENCY

 

AND

 

THE FIRST MARBLEHEAD CORPORATION

 

THIS THIRD AMENDMENT is made as of this 30th day of April, 2008, by and between
Pennsylvania Higher Education Assistance Agency, a public corporation and
governmental instrumentality organized under the laws of the Commonwealth of
Pennsylvania, having an address at 1200 North Seventh Street, Harrisburg,
Pennsylvania, 17102 (“Servicer”), and The First Marblehead Corporation, having
an address at 800 Boylston Street, 34th Floor, Boston, Massachusetts 02199
(“FMC”). Capitalized terms used herein without definition have the meanings
assigned to them in the Servicing Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Servicing Agreement adopts Servicing Guidelines for loans owned by
FMC or any Permitted Assignee (including any Special Purpose Entity) that
purchases such Student Loans or any interest therein from a Program Lender or
from another Permitted Assignee in a Securitization Transaction; and

 

WHEREAS,  FMC, First Marblehead Data Services, Inc. (“FMDS”), as administrator
for the Permitted Assignees, SPV, and Special Purpose Entities holding Student
Loans, and Servicer desire to clarify the servicing requirements for loans that
have been outsourced to NCO Financial System, Inc. (“NCO”) for collections
activities; and

 

WHEREAS, the intent of this Amendment is to assure Servicer will not be held
responsible for any violation of the Servicing Guidelines that may occur while
the Student Loan was outsourced to NCO.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other valuable consideration, and intending to be legally bound, the parties
agree as follows:

 

1.                                       Definitions.  The following new
definitions are hereby added to the Servicing Agreement to read as follows:

 

“NCO” means NCO Financial System, Inc.

 

2.                                       Due Diligence Activities. The following
Section 4.21 is hereby added to the Servicing Agreement as follows:

 

“4.21                     The parties acknowledge and agree that due diligence
and skip tracing activities contemplated by the Delinquency and Default and Skip
Tracing sections of the Servicing Guidelines, as amended (the “Delinquency
Guidelines”) during the 31st through 60th day of delinquency (the “Subject
Delinquency Period”) for Student Loans owned by a Special Purpose Entity or SPV
shall be performed by NCO and

 

--------------------------------------------------------------------------------


 

not by Servicer (each such loan, for that 30-day time period, and for the
purpose of due diligence activities only, an “NCO Outsourced Loan”). More
specifically:

 

a.               For any NCO Outsourced Loan, Servicer shall not be responsible
for performing the Delinquency Guidelines for the Subject Delinquency Period.

 

b.              For any Student Loan not outsourced to NCO, Servicer will be
responsible for delinquency servicing and skip tracing requirement for loans
31-60 days delinquent.

 

c.               Servicer shall maintain responsibility for filing for
pre-claims assistance in accordance with the Servicing Guidelines, with the
information that exists on the Servicer’s system as of day 60.

 

d.              For any NCO Outsourced Loan, Servicer will not be responsible
for initiating skip-tracing activities during the Subject Delinquency Period. 
Servicer shall update contact information within its system, if in the normal
course of business Servicer or NCO obtains or receives new contact information.

 

e.               For any NCO Outsourced Loan, Servicer will remain responsible
for all loan servicing activities other than the Delinquency Guidelines,
including but not limited to, the processing of deferments, forbearance, and
MGRS forms, general correspondence, and borrower payments.

 

f.                 For rolling delinquent accounts, i.e., NCO Outsourced Loans
which have Borrower payments applied that result in the account falling into the
prior delinquency bucket or being brought current, Servicer will follow the
Servicing Guidelines, which state that in the event of a rolling account, the
servicer will resume scheduled delinquency servicing activities at the point in
which the delinquency rolls into the previous delinquency bucket.  Servicer will
not be required to make up missed due diligence activities in the bucket the
delinquency rolls into if the day delinquent in which the servicing resumes is
after the first scheduled activity.

 

g.              Servicer shall remain responsible for the reporting of loan
information to the credit bureaus for all Student Loans in compliance with the
Servicing Guidelines, with the information that exists on the Servicer’s system
as of the day of reporting.

 

h.              For any NCO Outsourced Loan for which the Guarantor assesses a
servicing penalty at time of claim payment, Servicer shall not be held
responsible for any portion of the penalty that relates to the performance or
non-performance by NCO of the Delinquency Guidelines during the Subject
Delinquency Period.  FMC will be responsible for payment to Loan Owner for any
servicing penalty assessed by the Guarantor due to NCO’s servicing.

 

i.                  For any NCO Outsourced Loan for which the Guarantor rejects
the claim due to three or more servicing violations, Servicer shall not be held
responsible for any portion of the penalties that relate to the performance or
non-performance by NCO of the Delinquency Guidelines during the Subject
Delinquency Period.  Servicer will provide cure servicing to any loans for which
the claim was rejected where at least one of the servicing violations was due to
the performance or non-performance of Servicer.  Servicer may provide cure
servicing to any loans for which the claim was rejected where at least none of
the servicing violations was due to the performance or non-performance of
Servicer.

 

3.                                       Full Force and Effect. As amended
herein and as previously amended, the Servicing Agreement remains in full force
and effect.

 

4.                                       Counterparts. This First Amendment may
be executed in multiple counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same document.

 

2

--------------------------------------------------------------------------------


 

[Remainder of page intentionally blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the month, day and the year first-above written.

 

 

PENNSYLVANIA HIGHER EDUCATION ASSISTANCE AGENCY

 

THE FIRST MARBLEHEAD CORPORATION

 

 

 

 

 

 

/s/ James L. Preston

 

/s/ Anne P. Bowen

James L. Preston

 

Anne P. Bowen

President and CEO

 

Executive Vice President

April 30, 2008

 

April 30, 2008

 

 

 

 

 

 

Approved as to form and legality:

 

 

 

 

 

 

 

 

/s/ Jason L. Swartley

 

 

PHEAA Legal Counsel

 

 

 

 

 

 

 

 

/s/ Robert a. Mulle 10/10/08

 

 

Deputy Attorney General

 

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

FIRST MARBLEHEAD DATA SERVICES, As Administrator for the Owner

 

 

 

 

 

 

 

 

By:

Rosalyn Bonaventure

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rosalyn Bonaventure

 

 

 

Name:

Rosalyn Bonaventure

 

 

 

Title:

President

 

 

 

4

--------------------------------------------------------------------------------

 

Execution Copy

 


FOURTH AMENDMENT TO THE

 


AMENDED AND RESTATED

 


PRIVATE STUDENT LOAN SERVICING AGREEMENT

 


BETWEEN

 

PENNSYLVANIA HIGHER EDUCATION ASSISTANCE AGENCY

 

AND

 

THE FIRST MARBLEHEAD CORPORATION

 

THIS FOURTH AMENDMENT is made as of this 21 day of January, 2009 (the “Fourth
Amendment”), by and between Pennsylvania Higher Education Assistance Agency, a
public corporation and governmental instrumentality organized under the laws of
the Commonwealth of Pennsylvania, having an address at 1200 North Seventh
Street, Harrisburg, Pennsylvania, 17102 (“Servicer”), and The First Marblehead
Corporation, having an address at 800 Boylston Street, 34th Floor, Boston,
Massachusetts 02199 (“FMC”). Capitalized terms used herein without definition
have the meanings assigned to them in the Servicing Agreement (as defined
below), as amended.

 

RECITALS

 

WHEREAS, the parties entered into that certain Amended and Restated Private
Student Loan Servicing Agreement dated September 28, 2006 (the “Servicing
Agreement”);

 

WHEREAS,  the parties entered into that certain Third Amendment to Servicing
Agreement dated April 30, 2008 to outsource certain due diligence services from
Servicer to NCO Financial System, Inc. (“NCO”), as set forth therein; and

 

WHEREAS, the parties desire to expand the services provided by NCO as set forth
herein.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other valuable consideration, and intending to be legally bound, the parties
agree as follows:

 

1.                                       Due Diligence Activities. The parties
hereby amend and restate Section 4.21 of the Agreement by deleting it in its
entirety and inserting the following in place thereof and in substitution
therefor:

 

“4.21                     The parties acknowledge and agree that the activities
contemplated by the Delinquency and Default and Skip Tracing sections of the
Servicing Guidelines, as amended (the “Delinquency Guidelines”) during the
31st through 120th day of delinquency (the “Subject Delinquency Period”) for
Student Loans owned by a Special Purpose Entity (“SPE”) or SPV shall be
performed by NCO and not by Servicer (each such loan, for that 90-day time
period, and for the purpose of due diligence activities only, an “NCO Outsourced
Loan”), unless otherwise agreed by the parties. More specifically:

 

a.               For any NCO Outsourced Loan, Servicer shall not be responsible
for performing the Delinquency Guidelines for the Subject Delinquency Period.

 

b.              For any Student Loan not outsourced to NCO, Servicer will be
responsible for delinquency servicing and skip tracing requirement for loans
31-60 days delinquent.

 

c.               Servicer shall maintain responsibility for filing for
pre-claims assistance in accordance with the Servicing Guidelines (except as
modified by written instruction from FMC and the SPEs), with the information
that exists on the Servicer’s system as of day 60.

 

--------------------------------------------------------------------------------


 

d.              For any NCO Outsourced Loan, Servicer will not be responsible
for initiating skip-tracing activities during the Subject Delinquency Period. 
Servicer shall update contact information within its system, if in the normal
course of business Servicer or NCO obtains or receives new contact information.

 

e.               For any NCO Outsourced Loan, Servicer will remain responsible
for all loan servicing activities other than the Delinquency Guidelines,
including but not limited to, the processing of deferments, forbearance, and
MGRS forms, general correspondence, and borrower payments.

 

f.                 For rolling delinquent accounts, i.e., NCO Outsourced Loans
which have Borrower payments applied that result in the account falling into the
prior delinquency bucket or being brought current, Servicer will follow the
Servicing Guidelines, which state that in the event of a rolling account, the
servicer will resume scheduled delinquency servicing activities at the point in
which the delinquency rolls into the next delinquency bucket.  Servicer will not
be required to make up missed due diligence activities in the bucket the
delinquency rolls into if the day delinquent on which the servicing resumes is
after the first scheduled activity.

 

g.              Servicer shall remain responsible for the reporting of loan
information to the credit bureaus for all Student Loans in compliance with the
Servicing Guidelines, with the information that exists on the Servicer’s system
as of the day of reporting.

 

h.              For any NCO Outsourced Loan for which the Guarantor assesses a
servicing penalty at time of claim payment, Servicer shall not be held
responsible for any portion of the penalty that relates to the performance or
non-performance by NCO of the Delinquency Guidelines during the Subject
Delinquency Period.  FMC will be responsible for payment to Loan Owner for any
servicing penalty assessed by the Guarantor due to NCO’s servicing.

 

i.                  For any NCO Outsourced Loan for which the Guarantor rejects
the claim due to three or more servicing violations, Servicer shall not be held
responsible for any portion of the penalties that relate to the performance or
non-performance by NCO of the Delinquency Guidelines during the Subject
Delinquency Period.  Servicer will provide cure servicing to any loans for which
the claim was rejected where at least one of the servicing violations was due to
the performance or non-performance of Servicer.  Servicer may provide cure
servicing to any loans for which the claim was rejected where at least none of
the servicing violations was due to the performance or non-performance of
Servicer.

 

j.                  For all Student Loans, Servicer shall remain responsible for
sending Final Demand letters at the 120th day of delinquency to both the
Borrower and Cosigner, if any.”

 

k.               In all situations where NCO performed or performs activities
which include procedures not in compliance with the Remote Access,
Confidentiality and Indemnification Agreement, and such activities have an
impact on Servicer’s due diligence obligations or cause incorrect information to
exist on Servicer’s system, FMC, the SPEs and/or SPVs waive any and all
servicing violations that may result.

 

3.                                       Section IV of Exhibit C “Service Level
Agreements” is hereby amended by deleting the first two bullets referencing
“Collection Contacts” and “Promise to Pay”, thereby leaving only the
“Skip-Trace” bullet in that Section.

 

4.                                       Full Force and Effect. As amended
herein and as previously amended, the Servicing Agreement remains in full force
and effect.

 

5.                                       Counterparts. This Fourth Amendment may
be executed in multiple counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same document.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the month, day and the year first-above written.

 

 

PENNSYLVANIA HIGHER EDUCATION ASSISTANCE AGENCY

 

 

THE FIRST MARBLEHEAD CORPORATION

 

 

 

/s/ James L. Preston

 

/s/ Michael Plunkett

Name:

James L. Preston

 

Name:

Michael Plunkett

Title:

President and CEO

 

Title:

Managing Director

Date:

12/10/08

 

Date:

8 Dec 08

 

 

 

 

 

 

Approved as to form and legality:

 

 

 

 

 

/s/ Jason L. Swartley

 

 

PHEAA General Counsel

 

 

 

 

 

/s/ Robert A. Mulle

 

 

Deputy Attorney General

 

 

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

FIRST MARBLEHEAD DATA SERVICES, As Administrator for the Owner

 

 

 

 

 

By:

Rosalyn Bonaventure

 

 

 

 

 

 

By:

/s/ Rosalyn Bonaventure

 

 

 

Name:  Rosalyn Bonaventure

 

 

 

Title:    President

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------
